Citation Nr: 1756634	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  08-27 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right hand disability, to include degenerative joint disease and degenerative arthritis, and other than the service-connected rheumatoid arthritis of the interphalangeal joint of the right third finger.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

A notice of disagreement was received in March 2008, a statement of the case was issued in September 2008, and a substantive appeal was received in September 2008.

In December 2011, March 2014, July 2015, and August 2016, the Board remanded this case for additional development.  After complying with the Board's remand directives, the Agency of Original Jurisdiction (AOJ) issued a supplemental statement of the case (SSOC) in December 2016.

In July 2017, the Board sought expert opinion from the Veterans Health Administration (VHA) on the issue of entitlement to service connection for right hand degenerative joint disease.  An opinion was received in October 2017.  As this opinion is fully favorable to the Veteran, the Board will proceed to adjudicate the claim on the merits rather than delay the case to provide the Veteran a copy of the opinion letter with an opportunity to respond.


FINDING OF FACT

The evidence of record is in equipoise as to whether the Veteran's right hand disability, to include degenerative joint disease and degenerative arthritis, is related to service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, service connection for right hand disability, to include degenerative joint disease and degenerative arthritis, is warranted.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable nature of the Board's decision, a discussion of VA's compliance with VCAA notice and assistance requirements is not necessary.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disability may be found service-connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that his right hand disability, which is diagnosed as degenerative joint disease and degenerative arthritis, arose in-service and has continued since then.

The Veteran's service treatment records (STRs) show he received treatment for first and second degree burns to his right hand in October 1966.  

In November 1966, the Veteran complained of swelling at the proximal interphalangeal (PIP) joint of the right middle (third) finger.  X-rays showed soft tissue swelling.  He was also seen for complaints of pain and swelling in the metacarpal phalangeal (MCP) joint of the right middle finger in December 1966.  Clinical entries indicated that arthritis, synovitis, and gouty arthritis were suspected.

A February 1967 health record from an Army hospital in Germany noted the history of development of pain and swelling in several joints, including the PIP joint of the right middle finger.  A physical examination revealed marked fusiform swelling and limitation of motion of the joint.  A clinical record cover sheet listed a diagnosis of rheumatoid arthritis of the PIP joint of the right middle finger.

The Veteran was transferred to an Army hospital at Fort Belvoir, Virginia.  A March 1967 physical profile record noted a defect of joint pain in the hands and indicated rheumatoid arthritis was a possible cause.  A second physical profile record in November 1967 listed a defect of rheumatoid arthritis involving, in part, the PIP joint of the right third finger.

A March 1968 clinical record narrative summary noted the Veteran received a final medical diagnosis of rheumatoid arthritis and the condition did not respond well to medication or physical therapy.  Physical findings noted slight swelling, warmth, and tenderness involving the right first and third PIP joints and the right second, third, and fourth MTP joints.  There was minimal limitation of motion noted for these joints and a right hand x-ray was negative.  The examining physician, Dr. R.P., ultimately recommended that the Veteran meet a medical board for separation from service. 

In April 1968, a Medical Evaluation Board (MEB) determined the Veteran was not medically fit for duty.  An accompanying medical examination report noted a diagnosis of active rheumatoid arthritis involving the PIP joint of the right third finger, in addition to the right knee and right metatarsal phalangeal joints.  

The Veteran was not discharged from service.  A review of his Health Record-Abstract of Service reflects that he was transferred to Germany.  He underwent a separation physical examination in September 1970; the examination report did not note any abnormalities.  The Veteran was eventually discharged from service in November 1970.

In August 2000, the Veteran attended an outpatient neurological consultation where he indicated he occasionally had some paresthesias involving his right hand at night.

The Veteran submitted his initial claim for VA disability compensation benefits in March 2004.  The Veteran was afforded a VA examination in July 2004 and the examiner noted the history of in-service treatment for rheumatoid arthritis.  X-rays of the right hand showed evidence of joint space narrowing and mild marginal osteophyte formation, as well as subchondral sclerosis at the first and fifth metacarpal (CMC) joints.  There was also minimal degeneration at the first MCP joint.  The Veteran was granted service connection for rheumatoid arthritis of the interphalangeal joint of the right third finger, the right knee, and right MTP joints.

In his April 2007 claim for benefits, the Veteran indicated that he had right hand degenerative arthritis that stemmed from active service.

During the September 2007 VA examination, the Veteran reported symptoms of pain, limited motion, swelling, deformity, and stiffness involving the third digit of the right hand.  X-rays of the right hand showed evidence of joint space narrowing and mild subchondral sclerosis at the first and fifth CMC joints, some degenerative changes at the first MCP joint, and minimal to mild arthritic changes at the third MCP joint.  The examiner noted the Veteran's history of rheumatoid arthritis and assessed an additional diagnosis of degenerative joint disease of the right hand.

In his March 2008 notice of disagreement, the Veteran stated that service records showed treatment for arthritis of the right hand.  In his September 2008 VA Form 9, he further stated that civilian medical records show continuous care for the condition.

Pursuant to the Board's December 2011 remand, the Veteran was afforded a VA orthopedic examination in March 2012.  The examiner diagnosed the Veteran with right hand synovitis and opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that, while the Veteran had right hand pain and swelling in service and was suspected of having rheumatism, he was never formally diagnosed with rheumatism or any other serological spondyloarthropathy in service, or subsequent to discharge.  The examiner further indicated that there was no supporting documentation of chronicity and that current objective findings did not reveal evidence of rheumatoid arthritis.  As such, the examiner concluded the Veteran's in-service polyarthralgia was transient and not likely related to his present complaints.

In an October 2012 letter, the Veteran stated that Army medical records supported a diagnosis of rheumatoid arthritis in multiple joints of his body.  He further stated that, while in service, he was considered for a disability discharge until his condition improved slightly with rest and medication.

Pursuant to the Board's March 2014 remand, an additional VA medical opinion was issued in April 2014.  In this opinion, the examiner opined that it was less likely than not that the claimed condition was incurred in or caused by the claimed in-service injury, event, or illness.  In support of this opinion, the examiner stated that there was no evidence that the Veteran's diagnosed rheumatoid arthritis was related to, caused by, or aggravated by service.  The examiner went on to detail facts in the record concerning only the Veteran's rheumatoid arthritis.

Pursuant to the Board's July 2015 remand, an additional VA medical examination was conducted in February 2016.  The examiner noted the Veteran's complaints of bilateral hand pain, difficulty gripping or picking up objects, and difficulty performing tasks with his hands.  Initial range of motion measurements for the right hand were abnormal or outside of normal range.  The examiner diagnosed the Veteran with degenerative arthritis and opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that there was no objective medical evidence to support the right hand disability, excluding rheumatoid arthritis, had onset during service.

Following the Board's August 2016 Remand, a VA medical opinion was issued in September 2016.  The examiner reviewed the Veteran's claims file and opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran's in-service condition was acute only and there was no evidence of chronicity of care.  The examiner further considered the Veteran's in-service duties as a "Track Vehicle Mechanic" and "Track and Wheel Mechanic," and remarked there was no historical or clinical basis for finding a link between the Veteran's duties and his degenerative joint disease of the right hand.

In a January 2017 letter, the Veteran's private physician, Dr. C.T., stated the Veteran had received ongoing treatment for rheumatoid arthritis that progressed from his right foot, right knee, and right hand to his cervical spine and left hand.  Dr. C.T. further noted that the Veteran had received pain management treatment, including cortisone injections in both hands and wrists and a nerve block injection in his neck.  It was noted that the Veteran's treatment dates back to November 1970, but that the treatment records no longer existed.

Given the conflict between VA examiner opinions noting a lack of evidence of chronicity of care and the recent January 2017 private physician letter noting ongoing treatment since November 1970, the Board obtained an October 2017 advisory medical opinion from a VHA rheumatologist.  The rheumatologist reviewed the medical record and answered "yes" to the questions of whether it was at least as likely as not that the Veteran's right hand degenerative joint disease was either related to service or to service-connected rheumatoid arthritis.  In support of this opinion, the rheumatologist stated that joint damage can result from inflammatory rheumatoid arthritis and certain high trauma activity similar to the type of mechanic work the Veteran performed in service.  The rheumatologist also found no basis upon which to reject statements in Dr. C.T.'s January 2017 letter.

In light of the favorable October 2017 VHA opinion, the Board finds that the evidence is approximately evenly balanced as to whether the Veteran's right hand degenerative joint disease is related to service.  By law, the resulting reasonable doubt is resolved in the Veterans favor, see 38 U.S.C. § 5107(b), and entitlement to service connection for right hand degenerative joint disease is warranted.  See Wise v. Shinseki, 26 Vet. App. 517, 531   (2014) ("By requiring only an 'approximate balance of positive and negative evidence' ..., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.")


ORDER

Entitlement to service connection for a right hand disability, to include degenerative joint disease and degenerative arthritis and to not include the service-connected rheumatoid arthritis of the interphalangeal joint of the right third finger, is granted.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


